                                                                   Case No.: 21-SW-00140-WBG




                                      ATTACHMENT A-1
                                  PROPERTY TO BE SEARCHED

          The property to be searched is:

          The residence located at 206 North Morse Avenue, Apartment 36, Liberty, Missouri.

The residence is a red brick three story multi-family residential structure. The numbers “206”

are affixed to the trim next to the northwest entry door. The numbers “36” are affixed to the

specific apartment door located on the north side of the third floor. The structure sits on the west

side of North Morse Avenue and it is the first residential structure north of West Mississippi

Street.




           Case 4:21-sw-00140-WBG Document 1-2 Filed 03/29/21 Page 1 of 1
